NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LI QIN,                                         No. 19-16194

                Plaintiff-Appellant,            D.C. No. 5:19-cv-00311-LHK

 v.
                                                MEMORANDUM*
BARBARA KONG-BROWN, is an
arbitrator; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Lucy H. Koh, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      We sua sponte grant Qin leave to proceed in forma pauperis on appeal.

      Li Qin appeals pro se from the district court’s judgment dismissing her 42

U.S.C. § 1983 action alleging constitutional claims challenging the validity of a

private arbitration award. We have jurisdiction under 28 U.S.C. § 1291. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003) (dismissal

under the Rooker-Feldman doctrine). We affirm.

      The district court properly dismissed Qin’s action for lack of subject matter

jurisdiction under the Rooker-Feldman doctrine because it is a “de facto appeal” of

prior state court decisions and Qin raises claims that are “inextricably intertwined”

with those state court decisions. See id. at 1163-65 (discussing the Rooker-

Feldman doctrine); see also Cooper v. Ramos, 704 F.3d 772, 782 (9th Cir. 2012)

(explaining that claims, as well as requests for damages, are “inextricably

intertwined” with the state court decisions where federal adjudication “would

impermissibly undercut the state ruling on the same issues” (citation and internal

quotation marks omitted)).

      To the extent that Qin challenges the district court’s order denying her

motion for reconsideration, we lack jurisdiction over that decision because Qin did

not file an amended notice of appeal after the district court denied the motion. See

Fed. R. App. P. 4(a)(4)(B)(ii); Harris v. Mangum, 863 F.3d 1133, 1137-38 n.1 (9th

Cir. 2017).

      AFFIRMED.




                                          2                                    19-16194